Case: 11-10538     Document: 00511789543         Page: 1     Date Filed: 03/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 15, 2012
                                     No. 11-10538
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JEREMY RYAN HADDIX,

                                                  Plaintiff-Appellant

v.

STATE OF TEXAS; JUSTIN SMITH; KENNETH MOSER; MICHAEL
GAUDET; STEPHANIE MILLER; BILL MOORE; ROBERT MAYFIELD;
RICARDO DE LOS SANTOS; SHELLY FOWLER; ROBERT E. LUTTRELL;
PERSON(S) UNKNOWN,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CV-2434


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Probationer Jeremy Ryan Haddix filed the instant civil rights suit to seek
redress for the alleged wrongful actions of several police officers, prosecutors, a
judge, his court-appointed attorneys, Texas state lawmakers, and Texas law
enforcement personnel in connection with his arrest and no-contest-plea
conviction for possession of a prohibited weapon. The district court dismissed

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10538    Document: 00511789543       Page: 2    Date Filed: 03/15/2012

                                   No. 11-10538

his suit as frivolous under 28 U.S.C. § 1915(e)(2)(B) and denied his request to
proceed in forma pauperis (IFP) on appeal. This court is now presented with
Haddix’s IFP motion, and he has also filed his appellate brief.
      By moving for IFP status in this court, Haddix challenges the district
court’s denial of his request for leave to proceed IFP on appeal, which was
grounded in its determination that his appeal was not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). This court’s inquiry into
whether an appeal is taken in good faith “is limited to whether the appeal
involves legal points arguable on their merits (and therefore not frivolous).”
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and
citation omitted).
      Consistent with his filings in the district court, Haddix’s brief to this court
contains little law and many conclusional allegations. All of his contentions are
centered on his thesis that his arrest, prosecution, and conviction are invalid.
He insists that the initial traffic stop that led to officers’ discovery of the weapon
in his vehicle was flawed and that the subsequent criminal proceedings are the
result of both deliberate and negligent misdeeds by various state actors. Under
Haddix’s view, he raised meritorious claims against the prosecutors, his
appointed attorneys, the judge, police officers, lawmakers, and law enforcement
personnel. These claims are not, he avers, barred by Heck v. Humphrey, 512
U.S. 477 (1994).     Further, he asserts that his case was not amenable to
preliminary screening, that certain parties conspired to wrong him, and that he
is entitled to relief under Brady v. Maryland, 373 U.S. 83 (1963). Finally, he
argues that the district court’s conclusions concerning prosecutorial, judicial, and
sovereign immunity were incorrect.
      Our review of Haddix’s filings and pertinent authority shows that his
appeal is without arguable merit and thus is not taken in good faith.
Consequently, his IFP motion is DENIED, and this appeal is DISMISSED AS



                                          2
   Case: 11-10538   Document: 00511789543   Page: 3   Date Filed: 03/15/2012

                               No. 11-10538

FRIVOLOUS. See Baugh, 117 F.3d at 202 n.24; Howard, 707 F.2d at 219-20;
5TH CIR. R. 42.2.




                                     3